Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "102" have both been used to designate the same element, which appears to be the heating element package.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-6 and 9-12 are objected to because of the following informalities:  
Regarding claim 1, in lines 12-14, for clarity, the claim should read:
--the one end portion of the at least a second heat pipe is thermally connected to the hot spot,
of the one end portions of the plurality of heat pipes, only a part of the cross-section of each of the plurality of heat pipes, in a direction orthogonal to a heat transportation direction, is embedded in…--.
Regarding claim 2, in lines 13-14, for clarity, the claim should read:
--the central portion of the at least a second heat pipe is thermally connected to the hot spot,
of the central portions of the plurality of heat pipes, only a part of the cross-section of each of the plurality of heat pipes, in a direction orthogonal to a heat transportation direction, is embedded in…--.
Regarding claims 3-6 and 9-12, the claims are objected to by virtue of their dependency on claims 1 and 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, it is unclear if the “a package” of line 3 of each claim is different than the “a heating element package” of line 2 of each claim. Although paragraph 0025 of the instant disclosure mentions a heating element package 100 and a package 102, there is no explanation in the instant disclosure as to whether these are different. As a matter of fact, figures 3 to 5 show the two elements -100 and 102- as being the same. See the drawing objection, above.
For the purpose of this examination, the claims have been interpreted to mean, in line 3 of each:
--…a heating element in the package and…--.
Regarding claims 3-6 and 9-12, the claims are rejected to by virtue of their dependency on claims 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2007/0089863) in view of Lin et al. (US 2011/0048677, herein “Lin”).
Regarding claim 1, Cheng discloses:  
a heat sink (10) (fig. 5) comprising a plurality of heat pipes (2), each of which comprises one end portion thermally connected to a heating element package (the combination of 3 plus 4 plus 5) comprising 
the plurality of heat pipes (2) comprises at least a first heat pipe (2) and a second heat pipe (2) (fig. 5),
wherein the one end portions of the plurality of heat pipes (2) are thermally connected to a heat receiving plate (4) and the heat receiving plate (4) is thermally connected to the heating element package (3 plus 4 plus 5) (fig. 5) [par. 0019, lines 3-5],
the heat sink (10) is for cooling the heating element package (3 plus 4 plus 5) comprising a hot spot (where the heat generating element -5- is) generating heat in an extending direction of the package (3 plus 4 plus 5) [par. 0019, lines 1-5],
the one end portion of the at least a second heat pipe (2) is thermally connected to the hot spot (where the heat generating element -5- is) (fig. 5),
of the one end portions of the plurality of heat pipes (2), only a part of the cross-section of each of the plurality of heat pipes (2), in a direction orthogonal to a heat transport direction, is embedded in the heat receiving plate (4) (clearly seen in fig. 5).
	Cheng does not disclose:
The second heat pipe having greater heat transport capacity than the first heat pipe.
However, heat sinks comprising a plurality of heat pipes used for heat conduction of electronic elements, in which one of the heat pipes has greater heat transport capacity than the other heat pipe, are old and known in the art.
Lin, for instance, also directed to a heat sink comprising a plurality of heat pipes (20a), having the same diameter and same heat transport capacity, and thermally connected to a heating source through a heat receiving plate (10a) (fig. 1) [par. 0005] teaches that by having heat pipes (20, 30) of different diameters (therefore, having different heat transport capacities) connected with a heat receiving plate (10) (figs. 2-4) the number of heat pipes arranged on the heat receiving plate (10) can be increased and heat transfer can be optimized [par. 0009 and par. 0024].

Regarding claim 3, Cheng discloses:  
the one end portions of the plurality of heat pipes (2) are disposed in parallel along an extending direction of the heating element package (3 plus 4 plus 5) (fig. 5).
Regarding claim 5, the combination of Cheng and Lin discloses:  
the heat transport capacity of the second heat pipe (Lin, 20) being greater than the heat transport capacity of the first heat pipe (Lin, 30) due to a difference in dimension in traverse directions of the first (Lin, 30) and second (Lin, 20) heat pipes (Lin, figs. 2-4).
Regarding claim 9, Cheng discloses:  
the heat sink (10) being for cooling the heating element package (3 plus 4 plus 5) [par. 0019, lines 1-5] in which the heating element (5) is disposed in an extending direction of the package (3 plus 4 plus 5 (fig. 5).
Regarding claim 11, Cheng discloses:  
the one end portion of the second heat pipe (20) being thermally connected to the heating element (5) (clearly seen in fig. 5).

Claims 2, 4, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2008/0121371) in view of Lin et al. (US 2011/0048677, herein “Lin”).
Regarding claim 2, Zhou discloses:  
a heat sink (figs. 1-3) comprising 
a plurality of heat pipes (22, 24), each of which comprises a central portion (221, 241) thermally connected to a heating element package (the combination of 10 plus 30 plus a heat generating component) (fig. 2, the heating element is not shown) comprising a heating element [par. 0007, lines 15-
the plurality of heat pipes (22, 24) comprises at least a first heat pipe (22) and a second heat pipe (24), 
wherein the central portions (221, 241) of the plurality of heat pipes (22, 24) are thermally connected to a heat receiving plate (35) and the heat receiving plate (35) being thermally connected to the heating element package (10 plus 30 plus heating element) (fig. 2) [par. 0019 and 0020],
the heat sink (figs. 1-3) being for cooling the heating element package (10 plus 30) comprising a hot spot (where the heating element is located) generating heat in an extending direction of the package (10 plus 30) [par. 0020],
the central portion (221) of the second heat pipe (22) being thermally connected to the hot spot (where the heating element is located) (fig. 2) [par. 0007, lines 15-17],
of the central portions (221, 241) of the plurality of heat pipes (22, 24), only a part of the cross-section of each of the plurality of heat pipes, in a direction orthogonal to a heat transport direction, is embedded in the heat receiving plate (35) (clearly seen in fig. 2) [par. 0017, lines 11-18].
Zhou does not disclose:
the second heat pipe having greater heat transport capacity than the first heat pipe, and
a diameter in a traverse direction of the central portion of the second heat pipe being greater than a diameter in the traverse direction of the central portion of the first heat pipe.
However, heat sinks comprising a plurality of heat pipes used for heat conduction of electronic elements, in which one of the heat pipes has greater heat transport capacity than the other heat pipe, are old and known in the art.
Lin, for instance, also directed to a heat sink comprising a plurality of heat pipes (20a), having the same diameter and same heat transport capacity, and thermally connected to a heating source through a heat receiving plate (10a) (fig. 1) [par. 0005] teaches that by having heat pipes (20, 30) of different 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Zhou the teachings of Lin to have the second heat pipe of Zhou having greater heat transport capacity than the first heat pipe and allow Zhou to optimize the ratio of heat pipes arranged on the heat receiving plate optimizing heat transfer. Further, both Zhou and Lin allude to the possibility of alterations/modifications of their apparatus’ arrangements in view of the teachings of their inventions [Zhou, par. 0021] [Lin, par. 0028, lines 11-14 and par. 0029].
Regarding claim 4, the combination of Zhou and Lin discloses:  
central portions (Lin, 210, 310) of the plurality of heat pipes (Lin, 20, 30) (Lin, fig. 3) being disposed in parallel along an extending direction of the heating element package (Zhou, 10 plus 30 plus heating element) (fig. 2).
Regarding claim 6, the combination of Zhou and Lin discloses:  
the heat transport capacity of the second heat pipe (Lin, 20) being greater than the heat transport capacity of the first heat pipe (Lin, 30) due to a difference in dimension in traverse directions of the first (Lin, 30) and second (Lin, 20) heat pipes (Lin, figs. 2-4).
Regarding claim 10, Zhou discloses:  
the heat sink being for cooling the heating element package (10 plus 30 plus heating element) [par. 0013, lines 1-4] in which the heating element is disposed in an extending direction of the package (10 plus 30 plus heating element) (fig. 2).
Regarding claim 12, Zhou discloses:  
a central portion (241) of the second heat pipe (24) being thermally connected to the heating element (clearly seen in fig. 2) [par. 0020].




Response to Arguments
The objections to claims 1-16, as set forth in the Office Action of 08/11/2021, are withdrawn in view of the amendments. However, objections to the newly amendment claims are presented in the instant office action.
The rejection of claims 2, 4, 6 and 8-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office Action of 08/11/2021, are withdrawn in light of the amendments. However, rejections to the newly amendment claims are presented in the instant office action.
Applicant's arguments filed 11/10/2021 have been fully considered but they do not apply to the new grounds of rejection.
For clarity, in page 5, Applicant argues that claims 1 and 2 have been amended to provide clarity with respect to the objection of the term “a package.” Although the claims were amended, the use of the term “a package” in line 3 of both amended claims 1 and 2 is not clear and render the claims indefinite. Please refer to the drawing objection and the 35 U.S.C. 112(b) rejection, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763